          Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
OSEN LLC,                                                      :
                                                               :    Case No. 18-cv-6070-JSR
                                    Plaintiff,                 :
                                                               :
                  -against-                                    :
                                                               :
UNITED STATES DEPARTMENT OF STATE, :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x



REPLY MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S CROSS-MOTION
                  FOR SUMMARY JUDGMENT




                                                     OSEN LLC

                                                     Michael J. Radine
                                                     William A. Friedman
                                                     1441 Broadway, Suite 6022
                                                     New York, NY 10018
                                                     Tel.: 212.354.0111

                                                     Attorneys for Plaintiff
             Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 2 of 14



                                                   TABLE OF CONTENTS

Table of Authorities ...................................................................................................................... ii
I.    State Inappropriately Relies on Cases Relating to the CIA..................................................... 1
II. State Misapplies the Official Disclosure Test from Wilson. ................................................... 2
III. State Misapprehends the Unofficial Disclosure Doctrine. ...................................................... 5
IV. Conclusion ............................................................................................................................. 10




                                                                       i
            Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 3 of 14



                                                     Table of Authorities

Cases

Afshar v. Dep’t of State,
  702 F.2d 1125 (D.C. Cir. 1983) .................................................................................................. 1

Am. Civil Liberties Union v. Dep’t of State,
 878 F. Supp 2d 215 (D.D.C. 2012) ......................................................................................... 4, 6

Am. Civil Liberties Union v. Dep't of Justice,
 894 F.3d 490 (2d Cir. 2018) ........................................................................................................ 3

Am. Civil Liberties Union v. Dep't of Justice,
 No. 15 CIV. 1954 (CM), 2016 WL 8259331 (S.D.N.Y. Aug. 8, 2016)...................................... 3

Florez v. CIA,
  829 F.3d 178 (2d Cir. 2016) ........................................................................................................ 3

Larson v. Dep’t of State,
  565 F.3d 857 (D.C. Cir. 2009) ................................................................................................ 1, 9

N.Y. Times Co. v. CIA,
  251 F. Supp. 3d 710 (S.D.N.Y. 2017) ......................................................................................... 3

Phillippi v. CIA,
  655 F.2d 1325 (D.C. Cir. 1981) .................................................................................................. 9

Whalen v. U.S. Marine Corps,
 407 F. Supp. 2d 54 (D.D.C. 2005) .............................................................................................. 1

Wilson v. CIA,
 586 F.3d 171 (2d Cir. 2009) ............................................................................................... passim

Other Authorities

Executive Order 13526,
  75 Fed. Reg. 707 (Dec. 29, 2009) ........................................................................................... 2, 9




                                                                   ii
           Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 4 of 14



         Following the parties’ initial round of briefs, Defendant U.S. Department of State (“State”)

“re-released 15 documents to Plaintiff, with additional information unredacted.” Second

Declaration of Eric F. Stein, ECF No. 22, ¶ 19. Plaintiff appreciates State’s recognition that some

of the redactions were unnecessary and internally inconsistent. Id. However, its other overzealous

redactions remain, which Plaintiff continues to contest. Its opposition and reply brief (“State

Opp.”) does not improve its argument—it (1) misconstrues CIA-related case law to mean that a

requestor can only challenge a claimed FOIA exemption with official disclosures made by the

same agency and (2) that unofficial disclosures can never diminish the claimed “damage” to

national security that the agency must show official disclosures would cause.

I.       State Inappropriately Relies on Cases Relating to the CIA.

         Much of State’s argument relies on FOIA cases involving the CIA—most prominently

Wilson v. CIA, 586 F.3d 171 (2d Cir. 2009)—but, as courts in this and the D.C. Circuit have

explained, the CIA operates under a different legal framework for FOIA issues. The CIA employs

its own secrecy statute that requires near total deference from courts:

         Indeed, the Court recognizes that the “broad sweep” of § 403-3, “comports with the
         nature of the [CIA’s] unique responsibilities,” Sims, 471 U.S. at 169, 105 S.Ct.
         1881. Further, “the legislative history of [§ 403-3] also makes clear that Congress
         intended to give the [Director of Central Intelligence] broad authority to protect the
         secrecy and integrity of the intelligence process.” Id. at 170, 105 S.Ct. 1881. The
         “sources and methods” exemption is a “near-blanket FOIA exemption,” and is
         “only a short step [from] exempting all CIA records from FOIA.” Minier v. CIA, 88
         F.3d 796, 801 (9th Cir.1996).

Whalen v. U.S. Marine Corps, 407 F. Supp. 2d 54, 59 (D.D.C. 2005) (alterations in original).1 See

also Larson v. Dep’t of State, 565 F.3d 857, 863 (D.C. Cir. 2009) (upholding the CIA’s Exemption



1
          Even cases cited in Wilson and by State with State in the title in fact reference portions relating to the CIA.
See, e.g., Afshar v. Dep’t of State, 702 F.2d 1125, 1130–31 (D.C. Cir. 1983) (discussing withholdings by the CIA);
Larson v. Dep’t of State, 565 F.3d 857, 863 (D.C. Cir. 2009) (“Even seemingly trivial details may be of great
significance to foreign intelligence services with a broad view of the intelligence landscape in their attempts to
discover and thwart CIA intelligence-gathering methods.”) (emphasis added).

                                                           1
           Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 5 of 14



1 withholdings as “[t]he Supreme Court has acknowledged the paramount importance of protecting

intelligence sources for precisely the reasons detailed by the CIA”). Not only is State not the CIA,

State has only invoked the “sources and methods” exemption (Executive Order 13526 § 1.4(c), 75

Fed. Reg. 707, 709 (Dec. 29, 2009)) for one cable. See Exhibit 22 of the First Declaration of

Michael Radine, ECF No. 20.2 Using these stricter cases—to borrow State’s term—“infects” each

of its arguments. See State Opp. at 14.

II.      State Misapplies the Official Disclosure Test from Wilson.

         The official disclosure test states that FOIA exemptions are waived by information that (1)

is “as specific as” and (2) “matches” the withheld information and (3) is “made public through an

official . . . disclosure.” Wilson, 586 F.3d at 186. In the CIA context, however, that official

disclosure must also be made by the CIA. As an S.D.N.Y. court explained, this principle is limited

to the CIA context:

         I do not read Wilson to require that the withheld information correspond verbatim
         to information previously released, or that the prior release have been made by the
         very official whose statement appears in the withheld document, or by an official
         in the agency where the discloser works, or even by an official in the branch of
         Government where the discloser works. The Government is the Government; and
         if, for example, the Attorney General makes a factual assertion about the Defense
         Department, then that fact has been “officially acknowledged” by the Government
         for purposes of the Wilson rule—but only to the extent of the specificity of the
         public statement.

         There is but one exception to the preceding sentence; as already noted, the “law
         will not infer official disclosure of information classified by the CIA from ... release
         of information by another agency, or ever by Congress,” Wilson, 586 F.3d at 186-
         87. That, too, is the “law of this Circuit.”




2
         Plaintiff addresses this cable in its opening memo, at 22. The redactions are difficult to address because State
simply lumped its classifications under 1.4(b), (c) and (d) together as “B1,” and provided no elaboration in its
declarations. It is likewise unclear who or what the “sources or methods” are, or why they cannot be more narrowly
redacted.

                                                           2
           Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 6 of 14



Am. Civil Liberties Union v. Dep’t of Justice, No. 15 CIV. 1954 (CM), 2016 WL 8259331, at *4

(S.D.N.Y. Aug. 8, 2016), vacated, 894 F.3d 490 (2d Cir. 2018).

          In vacating the decision on other grounds, the Second Circuit specifically declined to

reverse this holding (or even its application to “a certain fact,” which it only called “reasonably

debatable”). 894 F.3d at 494-95. However, State elides this distinction in repeatedly stating that

“[t]he Second Circuit has held that the statements of one department or branch of the government

do not constitute an official acknowledgment by another.” State Opp. at 7 (citing Wilson). See also

Florez v. CIA, 829 F.3d 178, 186, 187 & n.9 (2d Cir. 2016) (declining to “suggest that FBI

Disclosures necessarily preclude the CIA’s right to assert a Glomar response” because of CIA-

related case law relating to Glomar responses, but noting exceptions to that rule as well) (emphasis

added).

          Finally, even if the same-agency doctrine applied to State, disclosures from the Department

of Defense (“DoD”) are still relevant for evaluating whether an agency’s invocation of FOIA

Exemptions 1 and 3 are “logical and plausible”: “It defies reason to instruct a district court to

deliberately bury its head in the sand to relevant and contradictory record evidence solely because

that evidence does not come from the very same agency seeking to assert a Glomar response in

order to avoid the strictures of FOIA.” Id. at 187. State only considered DoD disclosures under the

Wilson official disclosure test, despite citing Florez elsewhere. Likewise, this Court has held that

the CIA’s “puzzling refusal to acknowledge . . . the clear import of Florez . . . , which held that

disclosures by one agency are relevant to the sufficiency of another agency’s Glomar response,

calls into question the reasonableness of the CIA’s approach.” N.Y. Times Co. v. CIA, 251 F. Supp.

3d 710, 714 (S.D.N.Y. 2017) (Rakoff, J.). The logic and plausibility of State’s invocation of

Exemptions 1 and 3 are likewise challenged by DoD and other public disclosures.



                                                   3
           Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 7 of 14



         State also argues that if the DoD disclosures were somehow official disclosures, Plaintiff

only provided “generalized” examples of matching information from official disclosures. State

Opp. at 9. This imports the Wilson test for waiver-by-official disclosures, rather than the Florez

“contrary evidence” test—but it also ignores Plaintiff’s specific examples, such as the redacted

language relating to the Iranian-sponsored Badr Corps’ involvement in the Najaf police force. Pls.

Mem. at 17-18. Other examples abound—for instance, former MNF-I commander General David

Petraeus’ unclassified testimony before Congress that “Ambassador Crocker has assessed that Iran

has sought to ‘Lebanonize’ Iraq, and there are many indicators that support that assessment,” see

Exhibit 1 of the Second Declaration of Michael J. Radine, at 162, closely matches language the

State Department has redacted concerning a meeting with the same Ambassador Crocker: “Iran

would manipulate the crisis to ‘Lebanize’ southern Iraq,” Exhibit 25 to the First Radine

Declaration (Nov. 20, 2018), ECF No. 20, ¶ 4 (redacted). But the point is that the volume of official

disclosures about the U.S. presence in Iraq (which ended 7 years ago) is a staggering amount that

cannot be dismissed as a matter of law—at the very least, it raises questions of genuinely disputed

material fact.

         State’s errors are clear in its misapplication of a D.C. district court opinion, Am. Civil

Liberties Union v. Dep’t of State, 878 F. Supp. 2d 215 (D.D.C. 2012).3 In that case, the ACLU

argued that State officials’ generalized statements about the WikiLeaks releases “acknowledged”

them, making them official disclosures. The court disagreed, holding that the ACLU “failed to

tether those generalized and sweeping comments to the specific information at issue . . . .” Id. at

224. However, that case was decided before the 2013 Chelsea Manning court martial; the United

States’ submissions in that case—principally the Information Review Task Force’s


3
        Notably, State objects to Plaintiff’s citation to a D.C. district court opinion, Wash. Post v. Dep’t of Defense,
766 F. Supp. 1 (D.D.C. 1991), as out-of-circuit, see State Opp. at 14 n.5.

                                                           4
           Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 8 of 14



“comprehensive” review on the disclosure of State (and other) records on Wikileaks—do officially

acknowledge the cables at issue. See Pls. Mem. at 9-10; Exhibit 29 (“IRTF Report”) of the First

Radine Declaration.

          State argues that the IRTF Report is “not specific to the documents plaintiff offers here”

and that the report, issued by the DoD, “fails to demonstrate the State Department’s official

acknowledgement of anything.” State Opp. at 6. State is wrong on both counts: (1) The IRTF report

is, by its terms, a “line-by-line” review of all of the State cables on WikiLeaks, not a generalized

statement about WikiLeaks—and State has not propounded evidence suggesting otherwise—and

(2) while the same-agency doctrine applies only to the CIA, State officials were part of the

Information Review Task Force that published the IRTF Report. See IRTF Report at 9 (“The IRTF

brought together representatives from over 20 agencies,” including, in the figure on that page,

State).

III.      State Misapprehends the Unofficial Disclosure Doctrine.

          Plaintiff argued in its motion for summary judgment that State cannot demonstrate

substantial harm to national security from disclosing information (which, again, was largely

declassified and related to stale issues) already published by WikiLeaks. Although State declines

to “comment” on the authenticity of the WikiLeaks cables, State Opp. at 5 n.2, 5 n.3, 12 (calling

them “unauthenticated” without elaboration), State does not dispute any of Plaintiff’s evidence

showing that the WikiLeaks versions of the cables are authentic.4 State does not dispute that the

unredacted language is identical to the WikiLeaks counterparts, or that it is extremely unlikely that

the counterparts to the redacted language were somehow manipulated. State does not dispute that



4
        The WikiLeaks material thus resemble the evidence in Wilson which “appears more reliable as evidence of
Ms. Wilson's prior CIA affiliation than the sort of ‘public speculation’ generally dismissed in the case law.” Wilson,
586 F.3d 171, 195 (2d Cir. 2009) (quoting Afshar v. Dep't of State, 702 F.2d at 1131)).

                                                          5
         Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 9 of 14



the data was transferred from the State database to the WikiLeaks database by a “‘process or

system’ that generally ‘produces an accurate result.’” Pls. Mem. at 11 (quoting Fed. R. Evid.

901(9)). State does not dispute that the IRTF performed a “line-by-line review of every [State]

report” and confirmed that they were “derived from the [State] database.” Id. State does point out

that the IRTF Report was issued by the DoD (omitting their own involvement), but that fact relates

to waiver (and even then, only for the CIA), not authentication.

       State also does not dispute that its justification for much of its withholding—that disclosing

conversations with one foreign politician could make other politicians feel less comfortable talking

to American officials—is a basis so sweeping that it has no limiting principle. State does not

explain how its disclosure of countless off-the-record conversations with foreign officials

(including in the cables at issue) does not have that effect (or how withholding a conversation with

a since-deceased politician like Jalal Talabani is grounds for withholding that or any other

conversation), or why politicians’ names cannot be redacted. State does not counter any of the

examples of officially disclosed information Plaintiff cited, waving them off as “generalized.”

       Instead, State again turns to CIA case law (Am. Civil Liberties Union v. Dep’t of State does

not address the issue). First, State appears to read Wilson to mean that unofficial disclosures cannot,

as a matter of law, require an agency to disclose similar information. See, e.g., State Opp. at 4

(“The Purported WikiLeaks Documents Fail the Wilson Test”); id. at 7 (“[W]hether or not genuine

copies of that information have been unofficially made available through illicit means is irrelevant

to the Wilson inquiry.”). But the “Wilson test” is a waiver test for officially disclosed information.

In a separate discussion, the Wilson court briefly considered whether unofficially disclosed

information could sufficiently diminish the harms raised by the CIA relating to its unique

responsibilities in protecting “sources and methods” of intelligence.



                                                  6
        Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 10 of 14



       In Wilson, the CIA had forbidden Valerie Plame Wilson from publishing certain passages

in her memoir relating to the pre-2002 portion of her career in the CIA, deeming them “highly

classified.” Wilson, 586 F.3d at 176. Ms. Wilson then published a CIA letter confirming her pre-

2002 service. The court held that the publication of the letter was not an “official disclosure” “as

it was Ms. Wilson, and not the Agency, that permitted the information at issue to be revealed to

the public.” Id. at 174. The court then held that she could not publish information she herself

released because she “signed a contract forever waiving her right to ‘disclose in any form or in

any manner’” the relevant information, with no “exception permitting her to discuss information

that remains classified provided that little or no harm would result.” Id. at 192 (emphasis added).

Thus, the issue was not whether “the harms described would be likely to result from the publication

of Ms. Wilson's book,” because “Ms. Wilson is not entitled to the benefit of public disclosure of a

document, the February 10 Letter, for which she is herself responsible.” Id. at 194 n.26.

       Whether a CIA employee is contractually barred from releasing even harmless information

is irrelevant to the FOIA question at hand, as the Wilson court noted:

       The fact that others, not subject to such a secrecy obligation, are free to investigate
       Ms. Wilson’s past and to compile and discuss all available information regarding
       her career-including the February 10 Letter-is not, as plaintiffs insist, an absurd or
       anomalous result. The law has long distinguished between “strangers,” who “may
       republish previously published material,” and former intelligence agents, who “are
       bound by formal agreements not to disclose [classified] information.” As noted,
       when Ms. Wilson elected to serve with the CIA, she accepted a life-long restriction
       on her ability to disclose classified and classifiable information. That Ms. Wilson's
       service may have been cut short by the failure of others to respect the classified
       status of her employment may well have warranted investigation. But these
       circumstances do not absolve Ms. Wilson of her own secrecy obligations.

Id. at 196 (quoting Alfred A. Knopf, Inc. v. Colby, 509 F.2d 1362, 1370 (4th Cir. 1975)). Plaintiff

here is not bound by an agreement with State, nor is State seeking to prohibit Plaintiff from

discussing the information in its work on behalf of injured U.S. veterans and their family members.



                                                 7
          Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 11 of 14



         Although noting the issue was not effectively briefed by the parties, id. at 191, 192, the

court did briefly consider whether any harm would result from Ms. Wilson’s discussion of

information that had “not been officially disclosed and remain[ed] properly classified, because

identical information is already in the public domain . . . .” Id. at 192. The court found that Ms.

Wilson’s identification of those dates would mean that “any discussion of her activities after that

date, whether by Ms. Wilson or others, would necessarily reveal CIA ‘sources and methods,’

information that lies at ‘the heart of all intelligence operations.’” Id. (quoting Sims, 471 U.S. at

167). As explained above, the CIA’s protection of intelligence sources and methods receives a

degree of deference not due to, e.g., State, and State’s redactions here are not to protect “sources

and methods” (with one exception discussed above).5

         Finally, given the “highly classified” nature of the information in question, id. at 176, the

Wilson court “decline[d] to discount the importance of such ‘lingering doubts’ to maintaining the

secrecy of CIA sources and methods relating to unconfirmed periods of Ms. Wilson’s Agency

service, and to preserving the options of deniability and professed ignorance that remain important

niceties of international relations.” Id. at 195. This holding, however, is premised on the intensive

secrecy issues resident with the CIA. See id. at 186 (noting that disclosure of clandestine CIA

activities could be embarrassing to a foreign power). The Wilson court explained that “the Supreme

Court has recognized the CIA’s authority to preclude disclosure of even ‘superficially innocuous

information’ when it might facilitate the discovery of more sensitive matters.” Id. at 193-94

(quoting Sims, 471 U.S. at 178) (emphasis added).




5
         Plaintiff here does not dispute the Wilson court’s note that, under the operative executive order, classified
information is not “declassified automatically as a result of any unauthorized disclosure of identical or similar
information.” Id. at 194 (quoting 68 Fed. Reg. at 15,315) (emphasis added) (the language in the current executive
order is at 75 Fed. Reg. 707, 707). While the information here is automatically declassified by other means, this
argument relates to whether disclosure will cause any harm given other, unofficial disclosures.

                                                          8
        Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 12 of 14



       As Plaintiff has explained above and in its prior brief, the importance of deniability is much

higher in relation to the unique duties of the CIA. Indeed, the cases cited by Wilson make this

clear. See, e.g., id. at 195 (“recognizing government's ‘compelling interest in protecting . . . the

appearance of confidentiality so essential to the effective operation of our foreign intelligence

service’”) (emphasis added) (quoting Snepp v. United States, 444 U.S. 507, 510 n.3 (1980)

(referencing the CIA)). See also id. (citing Afshar v. Dep't of State, 702 F.2d 1125, 1130–31 (D.C.

Cir. 1983) (“Unofficial leaks and public surmise can often be ignored by foreign governments that

might perceive themselves to be harmed by disclosure of their cooperation with the CIA, but

official acknowledgment may force a government to retaliate.”) (emphasis added); Larson v. Dep't

of State, 565 F.3d 857, 863 (D.C. Cir. 2009) (recognizing that “seemingly trivial details may be of

great significance to foreign intelligence services with a broad view of the intelligence landscape

in their attempts to discover and thwart CIA intelligence-gathering methods”) (emphasis added);

Phillippi v. CIA, 655 F.2d 1325, 1331 (D.C. Cir. 1981). State has provided no specific instances

where the equivalent is true of the cables it withheld.

       Thus, the phrase “niceties of international relations” should not be read to mean that any

concern relating to diplomatic decorum automatically could be “reasonably . . . expected to cause

serious damage to the national security” E.O. 13526 § 1.2(a)(2). As Plaintiff previously explained,

the issues raised by CIA disclosures are a far cry from diplomatic cables at issue here that largely

relate to decade-old diplomatic conversations, not intelligence sources or methods. Here,

“niceties” redacted by State include complimentary small talk shared between former Iraqi Prime

Minister Maliki and former MNF-I commander Raymond Odierno. Pls. Mem. at 16 n.7. In another

example, State redacted an account of a 2009 incident in which a U.S. forces unit asked an Iraqi

Army unit to take down an “old Iraqi flag” and cover some pro-Saddam graffiti (news which



                                                  9
        Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 13 of 14



appropriately “upset” Maliki). State not only redacted this seemingly inconsequential event, it

marked it for declassification in 2029, 20 years after it occurred. Exhibit 7 of the First Radine

Declaration, ¶ 11.

       Further (although State does not mention it), this was not the end of the Wilson court’s

analysis—“the question remains, of course, whether they have done so here with the ‘specificity’

necessary to confirm the rationality of their decision. In short, does the Agency have good reason

to conclude that full disclosure of Ms. Wilson's employment history reasonably could be expected

to result in damage to the national security.’” Id. at 195 (citations omitted). The court reviewed the

classified material and determined that, for the reasons discussed above, the disclosure “would

facilitate the identification of particular intelligence sources and methods, thereby compromising

the Agency's ability to use such sources and methods in the future.” Id. at 196. Given the many

disclosures made by State, other government agencies including the DoD, news media, and

WikiLeaks, State has not made such a showing here.

IV.    Conclusion

       State has quoted from Judge Katzmann’s concurring opinion in Wilson, but another passage

from that opinion provides a more relevant appraisal of State’s argument: “Senator Daniel Patrick

Moynihan, a student of secrecy, believed that the obvious need to protect legitimate secrets is

undermined when agencies proceed reflexively without a fully reasoned assessment of the likely

consequences of positions contemplated.” 586 F.3d at 201 (Katzmann, J.). State has reflexively

redacted large amounts of previously declassified information—regularly disclosed by the U.S.

government—on often innocuous or otherwise stale topics relating to a conflict that concluded

nearly a decade ago, all of which is readily available verbatim online. For the reasons stated above,

the Court should grant Plaintiff’s cross-motion for summary judgment and deny State’s motion for

summary judgment.
                                                 10
     Case 1:18-cv-06070-JSR Document 23 Filed 12/10/18 Page 14 of 14



DATED:    New York, New York
          December 10, 2018
                                   Respectfully submitted,

                                   OSEN LLC

                               By: /s/ Michael J. Radine
                                   Michael J. Radine
                                   William A. Friedman
                                   1441 Broadway, Suite 6022
                                   New York, NY 10018
                                   Tel.: 212.354.0111

                                   Attorneys for Plaintiff




                                      11
